FILED
                            NOT FOR PUBLICATION                             JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DOWARD ALLY,                                     No. 09-15404

               Petitioner - Appellant,           D.C. No. 1:06-cv-00414-AWI

  v.
                                                 MEMORANDUM *
KATHY MENDOZA-POWERS,

               Respondent - Appellee.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Anthony W. Ishii, Chief District Judge, Presiding

                            Submitted January 10, 2011 **


Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Doward Ally appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253 1, and we affirm.

      Ally contends that the Board of Prison Terms’s 2004 decision to deny him

parole was not supported by “some evidence” and therefore violated his due

process rights. The state court did not unreasonably conclude that some evidence

supports the Board’s decision. See 28 U.S.C. § 2254(d); see also Hayward v.

Marshall, 603 F.3d 546, 562-63 (9th Cir. 2010).

      AFFIRMED.




      1
            We certify for appeal, on our own motion, the issue of whether the
2004 decision of the California Board of Prison Terms to deny parole violated due
process. We decline to issue a certificate of appealability as to Ally’s remaining
claims.

                                           2                                 09-15404